DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim(s) 1-20 are currently pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-7 and 14-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,101,421. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of instant claims 1-3, 5-7 and 14-16 can be found in claims 1-25 of U.S. Patent No. 11,101,421.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 5 and 7
	Claims 5 and 7 recite the limitation “suspended nanoparticles”.  Claim 1 recites the limitation “a plurality of nanoparticles suspended in the dielectric”.  It is unclear if the ““suspended nanoparticles” recited in claims 3 correspond to the “plurality of 5 and 7 nanoparticles suspended in the dielectric”.  Accordingly, there is insufficient of antecedent basis for this limitation in the claim.  Appropriate correction and clarification is required.
Regarding claim 8
	The limitation “a second distance range greater than 100 nanometers to return a second thermal conductivity range of the nanofluid…” is unclear and therefore renders the claim indefinite.  From further inspection of the instant specification, the dimension of the cavity (defined by the height of the posts 108) is in a range of about 1 nm to less than about 10 nm [see instant paragraph 0091 and instant claim 6].  Said distance range providing an advantage over greater distances (i.e., greater than about 100 nm).  Therefore, it is not clear how a distance range greater than 100 nm can exist if the cavity has a distance range of less than 10 nm.  Appropriate correction and clarification is required.
Regarding claims 9 and 10
Claims 9 and 10 are rejected at least based on their dependency on claim 8.
Regarding claim 11
The limitation “a second distance range greater than 100 nanometers returns a second electrical conductivity range of the nanofluid…” is unclear and therefore renders the claim indefinite.  From further inspection of the instant specification, the dimension of the cavity (defined by the height of the posts 108) is in a range of about 1 nm to less than about 10 nm [see instant paragraph 0091 and instant claim 6].  Said distance range providing an advantage over greater distances (i.e., greater than about 100 nm).  Therefore, it is not clear how a distance range greater than 100 nm can exist if the cavity has a distance range of less than 10 nm.  Appropriate correction and clarification is required.
Regarding claims 12 and 13
Claims 12 and 13 are rejected at least based on their dependency on claim 11.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0229013, Birmingham et al.
Regarding claims 1 and 2
Birmingham teaches an apparatus (corresponding to nanofluid contact potential difference cell 100) comprising: 
a first electrode (corresponding to cathode 110) having a first work function value [Figs. 2A-2C and paragraph 0041]; 
a second electrode (corresponding to anode 112) having a second work function value [Figs. 2A-2C, paragraph 0041], the second work function value different from the first work function value (cathode 110 and anode 112 are each of a different material and have different work functions) [paragraph 0041], 
the second electrode (112) positioned a distance from the first electrode (110) [Figs. 2A-2C and paragraph 0040]; 
a cavity (corresponding to interstitial space 116) formed between the first and second electrodes (110 and 112) [Figs. 2A-2C and paragraph 0040]; 
a dielectric medium (corresponding to electrolyte 120) in the cavity (116) [Figs. 2A-2C, paragraphs 0043 and 0073-0074]; and 
a plurality of nanoparticles (122) suspended in the dielectric medium (120) [Figs. 2A-2C, paragraph 0043], wherein the plurality of nanoparticles (122) have at least one third work function value [paragraph 0043].
Birmingham does not teach the first work function value being greater than the second work function value, and the at least third work function value being greater than the first and second work function values.
However, Birmingham teaches that the desired emission of electrodes (to convert heat to electrical energy) is determined by the difference in work function between the materials by which the first and second electrode, and the nanoparticles are made, wherein the materials are selected based on the desired work function profile thereby achieving the desired charge transfer [paragraphs 0009-0010, 0014 and 0059-0063].
Absent a showing of criticality or unexpected results with respect to the first work function value, the second work function value and the third work function value (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to optimize said parameters through routine experimentation (by selecting appropriate materials and/or optimizing particle size) in order to achieve the desired charge transfer [paragraphs 0009-0010, 0014 and 0059-0063].  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art [MPEP 2144.05].
One of ordinary skill in the art would have found obvious to choose from the known suitable materials in Birmingham (see Table 1), with reasonable expectation of success, in order to achieve the desired difference between work functions [see MPEP 2143]. 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].
Regarding claim 3
The limitation “wherein the first and second work functions induce a contact potential difference between the first and second electrodes, wherein the at least one third work function value optimizes transfer of electrons from the first electrode to the second electrode via the plurality of nanoparticles” is considered a functional limitation and is given weight to the extent that the prior art is capable of performing the intended use.
  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Further, the materials disclosed in paragraphs 0038-0039 of the instant specification are the same as those disclosed as suitable materials in Table 1 and paragraphs 0059-0062 of Birmingham.  The court has held that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Regarding claim 4
Birmingham teaches the apparatus as set forth above, wherein the first electrode (110) is an emitter (cathode) and the second electrode (112) is a collector (anode) [Figs. 2A-2C and paragraph 0041]. 
Regarding claim 5
Birmingham teaches the apparatus as set forth above, wherein the dielectric medium (120) and the suspended nanoparticles (122) form a nanofluid (118) [Figs. 2A-2C and paragraph 0043]. 
Regarding claim 6
Birmingham teaches the apparatus as set forth above, further comprising the distance between the first and second electrodes (110 and 112) has a first range of at least 1 nanometer to less than 10 nanometers (few nanometers e.g., 10 nm) [paragraph 0058]. 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 7
Birmingham teaches the apparatus as set forth above, wherein the dielectric medium (120) and the suspended nanoparticles (122) form a nanofluid (118) [Figs. 2A-2C and paragraph 0043]. 
Regarding claim 8
The limitation “further comprising the first distance range to return a first thermal conductivity range of the nanofluid and a second distance range greater than 100 nanometers to return a second thermal conductivity range of the nanofluid, wherein the first thermal conductivity range is greater than the second thermal conductivity range” is considered a functional limitation and is given weight to the extent that the prior art is capable of performing the intended use. Because the distance between the electrodes is within the claimed range, the claimed properties or functions are presumed to be inherent.
  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Regarding claim 9
Birmingham teaches the apparatus as set forth above, wherein an increase of the thermal conductivity of the nanofluid includes a phonon transfer selected from the group consisting of: between the plurality of nanoparticles within the nanofluid, between the plurality of nanoparticles and the first electrode, and between the plurality of nanoparticles and the second electrode [paragraphs 0075-0076].
Although taught by the prior art, the limitation “wherein an increase of thermal conductivity of the nanofluid includes a phonon transfer selected from the group consisting of: between the plurality of nanoparticles within the nanofluid, between the plurality of nanoparticles and the first electrode, and between the plurality of nanoparticles and the second electrode” is considered a functional limitation and is given weight to the extent that the prior art is capable of performing the intended use. Because the structure of the prior art is the same as the one claimed, the claimed properties or functions are presumed to be inherent.
  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Further, the materials disclosed in paragraphs 0038-0039 of the instant specification are the same as those disclosed as suitable materials in Table 1 and paragraphs 0059-0062 of Birmingham.  The court has held that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Regarding claim 10
Birmingham teaches the apparatus as set forth above, wherein an increase of thermal conductivity of the nanofluid includes a nanoparticle characteristic selected from the group consisting of: at least a partial formation of nanoparticle matrices within the nanofluid, and a nanoparticle density of about one mole per liter (the conductivity of the nanofluid 118 can be increased by increasing the concentration of nanoparticle clusters 122, the concentration being in the range of 0.1 mole/liter to 2000 mole/liter) [paragraphs 0075-0076].
Although taught by the prior art, the limitation “wherein an increase of thermal conductivity of the nanofluid includes a nanoparticle characteristic selected from the group consisting of: at least a partial formation of nanoparticle matrices within the nanofluid, and a nanoparticle density of about one mole per liter” is considered a functional limitation and is given weight to the extent that the prior art is capable of performing the intended use. Because the structure of the prior art is the same as the one claimed, the claimed properties or functions are presumed to be inherent.
  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Further, the materials disclosed in paragraphs 0038-0039 of the instant specification are the same as those disclosed as suitable materials in Table 1 and paragraphs 0059-0062 of Birmingham.  The court has held that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Regarding claim 11
The limitation “further comprising the first distance returns a first electrical conductivity range of the nanofluid and a second distance range greater than 100 nanometers returns a second electrical conductivity range of the nanofluid, wherein the first electrical conductivity range is greater than the second electrical conductivity range” is considered a functional limitation and is given weight to the extent that the prior art is capable of performing the intended use. Because the distance between the electrodes is within the claimed range, the claimed properties or functions are presumed to be inherent.
  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Regarding claim 12
Birmingham teaches the apparatus as set forth above, wherein electrical conductivity of the nanofluid within the first electrical conductivity range includes a nanoparticle collision characteristic, the characteristic selected from the group consisting of: between the plurality of nanoparticles within the nanofluid, between the plurality of nanoparticles and the first electrode, and between the plurality of nanoparticles and the second electrode [Fig. 9, paragraphs 0033 and 0045].
Although taught by the prior art, the limitation “wherein electrical conductivity of the nanofluid within the first electrical conductivity range includes a nanoparticle collision characteristic, the characteristic selected from the group consisting of: between the plurality of nanoparticles within the nanofluid, between the plurality of nanoparticles and the first electrode, and between the plurality of nanoparticles and the second electrode” is considered a functional limitation and is given weight to the extent that the prior art is capable of performing the intended use. Because the structure of the prior art is the same as the one claimed, the claimed properties or functions are presumed to be inherent.
  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Further, the materials disclosed in paragraphs 0038-0039 of the instant specification are the same as those disclosed as suitable materials in Table 1 and paragraphs 0059-0062 of Birmingham.  The court has held that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Regarding claim 13
Birmingham teaches the apparatus as set forth above, wherein the conductivity of the nanofluid includes a nanoparticle characteristic selected from the group consisting of: at least a partial formation of nanoparticle matrices within the nanofluid, and a nanoparticle density of about one mole per liter (the conductivity of the nanofluid 118 can be increased by increasing the concentration of nanoparticle clusters 122, the concentration being in the range of 0.1 mole/liter to 2000 mole/liter) [paragraphs 0075-0076].
Although taught by the prior art, the limitation “wherein an increase of thermal conductivity of the nanofluid includes a nanoparticle characteristic selected from the group consisting of: at least a partial formation of nanoparticle matrices within the nanofluid, and a nanoparticle density of about one mole per liter” is considered a functional limitation and is given weight to the extent that the prior art is capable of performing the intended use. Because the structure of the prior art is the same as the one claimed, the claimed properties or functions are presumed to be inherent.
  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  Since the structure of the prior art teaches all structural limitations of the claim, the same is considered capable of meeting the functional limitations.
Further, the materials disclosed in paragraphs 0038-0039 of the instant specification are the same as those disclosed as suitable materials in Table 1 and paragraphs 0059-0062 of Birmingham.  The court has held that products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Regarding claim 18
The limitation “further comprising a first temperature range of the nanofluid for operation limited to thermionic conversion” is considered intended use and is given weight to the extent that the prior art is capable of performing the intended use.  Since the structure of the prior art is the same as the one claimed, the same is considered capable of performing the intended use.  
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
Regarding claim 19
The limitation “further comprising a second temperature range of the nanofluid different from the first temperature range of the nanofluid for operation including thermionic and thermoelectric conversion” is considered intended use and is given weight to the extent that the prior art is capable of performing the intended use.  Since the structure of the prior art is the same as the one claimed, the same is considered capable of performing the intended use.  
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
	It is noted that modified Birmingham teaches adding heat to modulate the electric power generated [paragraph 0048].
Regarding claim 20
The limitation “further comprising control of the first and second temperature ranges of the nanofluid to modulate a power output” is considered intended use and is given weight to the extent that the prior art is capable of performing the intended use.  Since the structure of the prior art is the same as the one claimed, the same is considered capable of performing the intended use.  
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).
	It is noted that modified Birmingham teaches adding heat to modulate the electric power generated and therefore teaches control of temperatures of the nanofluid to modulate the power output [paragraph 0048].
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0229013, Birmingham et al. as applied to claims 1-13 and 18-20 above, and further in view of US 2011/0148248, Landa.
Regarding claim 14
All the limitations of claim 1 have been set forth above.
Birmingham teaches the dielectric medium comprising water.
Birmingham does not teach the dielectric medium is selected from the group consisting of: alcohol and silicone oil. 
Landa shows that alcohol is an equivalent medium known in the art [paragraph 0263].  Therefore, because these two mediums were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute water for alcohol [MPEP 2144.06].
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) [MPEP 2144.07].

Allowable Subject Matter
Claims 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 15
	The prior art of record, whether alone or in combination, fails to teach or fairly suggest “at least a portion of the suspended nanoparticles comprising at least one material selected from the group consisting of: lead selenide telluride (PbSeTe) and lead telluride (PbTe), wherein the at least one material increases conversion of thermal energy to electrical energy” in the context of other limitations in the claims.
Regarding claims 16-17
Claims 16-17 incorporate the allowable subject matter in view of their dependency on claim 15.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054.  The examiner can normally be reached on Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAYLA GONZALEZ RAMOS/           Primary Examiner, Art Unit 1721